        Case 8-19-77418-las              Doc 20        Filed 05/20/20   Entered 05/20/20 15:24:57




                                                                   tmd3574/vd

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X           Chapter 13
IN RE:
                                                               Case No. 819-77418-LAS
MICHAELANGELO QUAIL
A/K/A MICHAEL A. QUAIL
A/K/A MICHAELANGELO A. QUAIL AND
DENISE M QUAIL
A/K/A DENISE M. DESPRADEL
A/K/A DENISE DESPRADEL-QUAIL ,
                                                               ORDER CONFIRMING PLAN
                                                                  Hon. Louis A. Scarcella
                                         Debtor(s).
--------------------------------------------------------X

       The Debtor’s Chapter 13 Plan dated May 5, 2020 (the “Plan”) or a summary thereof,
having been transmitted to all creditors; and the deposit required by the Plan and 11 U.S.C.
Section 1326 having been made to the Trustee; and it having been determined after notice and a
hearing that the Plan complied with the provisions of 11 U.S.C. Section 1325 and with other
applicable provisions of this title;

         IT IS ORDERED, that:

       1. The Debtor’s Plan filed with the Clerk’s Office on May 7, 2020 as docket number 19 is
hereby confirmed.

         2. The percentage stated in the Plan for payments to unsecured creditors shall be paid
to all unsecured creditors provided all proofs of claim are timely filed and allowed. If all proofs of
claims are not filed as scheduled, the unsecured creditors who have filed claims shall be paid
pro rata, but in no event shall they receive more than one hundred (100%) percent of their claim
as filed.

        3. Immediately after the entry of this Order and every month thereafter, the Debtor shall
pay to the Trustee Marianne DeRosa, by bank check, certified check or money order, at P.O.
Box 2178, Memphis, TN 38101-2178 all sums as required in the Plan.

        4. The Court shall retain jurisdiction over the Debtor’s real property pursuant to 11
U.S.C. Section 1327. By virtue thereof, the Debtors shall not sell, encumber or hypothecate said
real property without prior written approval of this Court.
      Case 8-19-77418-las       Doc 20     Filed 05/20/20     Entered 05/20/20 15:24:57




       5. Throughout the term of the Plan, the Debtor is enjoined from incurring post-petition debt
over $2,500.00 without prior written consent of the Chapter 13 Trustee or this Court.




                                                              ____________________________
 Dated: May 20, 2020                                                 Louis A. Scarcella
        Central Islip, New York                               United States Bankruptcy Judge
